At the outset, it gives me great 
pleasure to congratulate you warmly, Mr. President, 
and, through you, your friendly country Uganda upon 
your election as President of the General Assembly at 
its sixty-ninth session. I take this opportunity to wish 
you luck and success in the noble mission entrusted to 
you, and I affirm the Kingdom of Bahrain’s support 
for your judicious proposal regarding the formulation 
and adoption of a post-2015 development agenda that 
will build on past achievements in the context of the 
Millennium Development Goals (MDGs) for the well-
being of all people.

It would be remiss of me not to commend your 
predecessor, Ambassador John Ashe, for his excellent 
conduct of the work of the Assembly during its sixty-
eighth session and his outstanding and successful 
efforts.

We also greatly appreciate the efforts of Secretary-
General Ban Ki-moon to revitalize and strengthen the 
Organization’s role and to realize its objectives in all 
fields. I commend the report he introduced earlier in the 
current session on the work of the Organization (A/69/1). 
It demonstrates the daunting responsibility assumed by 
our Organization in creating an environment conducive 
to seeking appropriate solutions to the problems and 
challenges that we all face.

The inaugural statement by the Secretary-General 
at the opening of the general debate (see A/69/PV.6) shed 
light on a number of the challenges facing us, including 
climate change, the spread of diseases, particularly the 
Ebola epidemic in West Africa, the aggravated refugee 
problem, the propagation of extremism, policies 
of exclusion, violence, violations of human rights, 
particularly those affecting women, and issues related 
to health, education and food security.

My country supports the Secretary-General’s 
urgent call to conclude a global climate agreement at the 
forthcoming Lima and Paris conferences and stresses 
the importance of the Green Climate Fund, designed to 
mitigate the effects of climate change.

It is a matter of particular pride for me to mention 
the vigorous efforts undertaken by the Kingdom of 
Bahrain and the resulting successes in countering 
the numerous challenges and instability currently 
facing the region. As classified by the United Nations 
Development Programme (UNDP) 2014 Human 
Development Report — which is based on objective 
statistical criteria regarding, first and foremost, health 
care, education, per capita income and the equality of 
women — the Kingdom of Bahrain is ranked among the 
countries with “very high human development”. That is 
a status achieved through persistent hard work, and we 
will endeavour to maintain it.

Those goals, however, have never been an end in 
themselves. The principal objective is to achieve the 
well-being of Bahraini citizens and to protect all those 
who live within the borders of the Kingdom, an oasis of 
security and calm enjoyed equally by all.

I am pleased to recall in that context the award 
bestowed on His Majesty King Hamad bin Isa Al-Khalifa 
by the Foundation for Coexistence among Religions in 
recognition of His Majesty’s outstanding contributions 
in the field of dialogue among civilizations and 
cultures. I also note that the fourteenth Conference on 
All Civilizations in the Service of Humanity was held in 
Manama in early May under the high-level patronage of 
His Majesty the King and with the participation of the 
United Nations and a distinguished group of thinkers, 
scholars and opinion-makers. The Conference adopted 
the Bahrain Declaration, which has been circulated and 
deposited as an official document of the United Nations 
(A/68/959, annex).

Additionally, I would like to mention His Majesty’s 
initiative to establish an Arab human rights tribunal. 
The initiative has been approved by all States members 
of the League of Arab States, and the statute has been 
adopted. I would also like to mention the launch in 
Bahrain in November 2013 of the UNDP report Water 
Governance in the Arab Region, which calls for the 
adoption of a joint Arab water-management strategy.

The Kingdom of Bahrain has continued to play an 
energetic role in the United Nations system, where it 
seeks to further progress through gradual and steady 
reform and modernization along the lines envisaged by 
His Majesty the King. Such reform would be based on a 
strategy of common denominators, continuous and open 
dialogue and a national exchange of views — the same 
strategy as led to the early achievement of the Millennium 
Development Goals. Accordingly, the strategies and 
preparations for the post-2015 development agenda are 
also based on tireless work, determination, persistence, 
good faith and comprehensive planning and are aimed 
at promoting continual and enhanced progress and 
serving the interests of the Kingdom’s citizens and 
residents alike.

Our region is going through a phase of extreme 
difficulty — probably the most difficult in its modern 
history — in which a climate of instability, chaos, 
tension and savage, bloody and unprecedented terrorism 
prevails. Of the many contributing factors, the most 
salient are the following.

First, the accelerated emergence of terrorist groups 
of various global dimensions and affiliations. They 
thrive in our region, exhibiting the greatest savagery 
and callousness. Not only do they target innocent 
people in general, they also engage in such inhumane 
practices as mass murder, public beheadings and the 
persecution of ethnic and religious minorities, which 
they displace, destroying their cultural heritage, 
depriving them of religious freedom and causing them 
to flee their homes. They attack entire cities and declare 
war on sovereign countries in regional and international 
settings, in complete disregard of all religious doctrines 
and the intrinsic human values — tolerance, equality, 
moderation and respect for cultural diversity — that 
have enabled human civilizations, including our Arab 
and Islamic civilization, to coexist. These terrorist 
groups — they include Al-Qaida, the Islamic State in 
Iraq and the Levant (ISIL) and Hizbullah, and their 
extensions and counterparts — recruit their fighters 
from both East and West and perpetrate horrific terrorist 
acts. The young and the old alike are killed, women are 
taken as war bounty, families are displaced and privacy 
is violated, the objective being to undermine security, 
propagate anarchy and topple regimes.

Therefore, combating terrorist groups requires 
us to work together in three main areas. The first of 
these is the security and military area, owing to the 
worsening threat posed by these terrorist groups as they 
acquire heavy weapons, enabling them to occupy cities 
for use as safe havens and bases from which to launch 
the terrorist operations that disrupt the stability and 
security of our region.

We share a common responsibility with friendly 
countries and our allies is to eradicate the terrorist group 
of ISIL. To that end, our air force, in collaboration with 
these countries, has targeted a number of ISIL positions. 
We welcome Security Council resolution 2178 (2014), 
adopted on 24 September, which focuses on stopping 
the recruitment of foreign terrorist fighters. Also, we 
continue to closely monitor borders and exit and entry 
points so as to stop citizens of the Kingdom from 
contacting or joining terrorist groups and to arrest and 
prosecute all those who have allegedly been affiliated 
to them as soon as they return to the country.

Secondly, we must combat all ideology that runs 
counter to human nature and betrays true Islam by 
distorting its precepts. Muslim clerics and scholars can 
play an important part in counteracting such distortion. 
We therefore call on all Muslim scholars to expose and 
disown ideas that are not related to Islam in any way, 
and we appreciate their playing a leading role in that 
respect. It is imperative to stand together in the face of 
the ideas propagated by the terrorist groups.

Thirdly, we must deal with financing, as it 
constitutes the lifeline of the terrorist groups, enabling 
them to perpetrate their barbaric acts, purchase 
weapons and influence some young people. In that 
connection, the Kingdom of Bahrain will convene 
a high-level international conference during the 
first week of November to consider the financing of 
terrorism, how best to combat such financing and how 
to deprive terrorism of its sources of finance. We firmly 
believe that preventing the financing of terrorism will 
significantly contribute to overcoming terrorism and to 
eradicating it.

The second challenge to the security and stability of 
our region is that of political expansionism and attempts 
to impose hegemony, in disregard of the sovereignty 
of States, and to interfere in their internal affairs. All 
the countries of the region, without exception, have 
suffered from such issues as a result of attempts to 
export seditious revolutions and to train terrorists 
in violation of international law and the principles 
of the United Nations. Such attempts represent an 
ideology that is archaic in its political dimension and 
in its defiance of the values and principles enshrined in 
numerous international instruments.

One form of such interference is the exploitation of 
the media, in particular satellite television channels and 
social media, which are misused in order to distort facts 
and to cause instability in the region. We condemn such 
illegal and illegitimate practices, which contravene 
international values and principles.

I would like to point out what the Republic of 
Yemen endures. With each step that it takes forward, 
terrorist groups rush to pursue their criminal objectives 
by undermining its stability and security. The Kingdom 
of Bahrain reaffirms its support for President Abdrabuh 
Mansour Hadi Mansour and his tireless efforts to 
strengthen the national consensus achieved through a 


comprehensive national dialogue on the basis of the 
Gulf Cooperation Council initiative and the relevant 
Security Council resolutions.

Turning to Iraq, which has suffered from flagrant 
interference, insecurity, hegemony and anarchy, we see 
some hope in the positive developments in the country. 
We are pleased to welcome the election of President Fuad 
Masum and the establishment of the new Government 
under Prime Minister Haider Al-Abadi. We hope 
that such a development will enhance the political 
and development processes, thereby contributing to 
the consolidation of Iraq’s security and stability, the 
preservation of its sovereignty and territorial integrity 
and the strengthening of its links with its fellow Arabs 
in the region where it naturally belongs.

The conflict in Syria becomes more complex and 
more acute every year. Innocent civilians are paying 
the ultimate price and losing their lives, property and 
dignity. The humanitarian situation deteriorates daily 
in the absence of a comprehensive political solution to 
safeguard the lives of the Syrian people and to extricate 
that beloved country from its protracted suffering 
through a comprehensive political process aimed at 
achieving reform and political plurality. With regard to 
the humanitarian aspect, we reiterate that it is necessary 
to overcome all impediments to the delivery of 
humanitarian assistance to those in need, in accordance 
with the relevant Security Council resolutions.

In that respect, I wish to express my country’s 
great appreciation for the humanity shown by the 
sisterly Hashemite Kingdom of Jordan in hosting 
and delivering assistance to Syrian refugees. We also 
appreciate the humanitarian role played by Turkey and 
Lebanon, as well as by the Office of the United Nations 
High Commissioner for Refugees.

With regard to the Arab Republic of Egypt, 
the Kingdom of Bahrain welcomes the democratic 
development that has taken place in that country 
and the implementation of the road map through the 
establishment of a Constitution that reflects the will of 
the Egyptian people. We also welcome the presidential 
elections and the ongoing preparations for the holding 
of legislative elections so as to complete the State 
institutions under the Constitution.

The Kingdom of Bahrain reiterates its complete 
condemnation of any interference in the internal affairs 
of Egypt. We support the efforts of President Abdel 
Fattah Al Sisi and the steps that he has taken to combat 
terrorism, to preserve the security and stability of 
Egypt and to pursue its strategic and active role at the 
Arab, regional and international levels. In that regard, 
I would like to commend the initiative taken by the 
Custodian of the Two Holy Mosques, King Abdullah 
Bin Abdulaziz Al-Saud, King of the Kingdom of Saudi 
Arabia, in announcing the convening of an Egyptian 
economic summit in support of Egypt and its economic 
development.

We reiterate the historical, principled and constant 
position of the Kingdom of Bahrain in solidarity with 
the Kingdom of Morocco and our full support for its 
initiatives with regard to self-government for the 
Moroccan Sahara within Moroccan sovereignty and 
territorial integrity, in accordance with international 
legitimacy.

With regard to Libya, the Kingdom of Bahrain 
wishes to express its grave concern about the 
deteriorating security situation as a result of the 
violent acts perpetrated by terrorist groups and 
the repercussions of such acts on the stability of 
neighbouring countries. The Kingdom of Bahrain 
supports the legitimate constitutional institutions 
represented by the elected House of Representatives 
and welcomes the establishment of the new Government 
under Mr. Abdallah Al-Thani. We hope that such a 
development will help to establish security and stability 
and to preserve the unity and territorial integrity of that 
sisterly country.

In view of our keen interest in striving to achieve 
our principal goal, namely, to protect humankind 
from the scourge of war, conflict and disaster and to 
condemn attempts at hegemony and destabilization, we 
reiterate our call to make the Middle East, including 
the Arab Gulf region, a zone free of weapons of mass 
destruction, in particular nuclear weapons. On the basis 
of that principle, we support the efforts of the P5+1 
to promptly find a solution to the issue of the Iranian 
nuclear programme, in accordance with the provisions 
of the Treaty on the Non-Proliferation of Nuclear 
Weapons and the Convention on Nuclear Safety, without 
prejudice to the use of nuclear technology for peaceful 
purposes. Such use is a natural right of all States under 
the international safeguards system.

The third and last challenge is the illegal occupation 
of the territory of other States in breach of the principles 
of international law and the Charter of the United 
Nations, as demonstrated by Israel’s violation of all 


international laws, agreements and decisions and its 
targeting of the Palestinian people by confiscating their 
land, by building or expanding settlements thereon and 
by imposing blockades on them. Such violations found 
their ugliest expression in the most recent criminal 
aggression against the Gaza Strip, which resulted in 
tremendous damage and caused the death of more than 
2,000 martyrs, the displacement of a great number of 
Palestinians and the destruction of infrastructure.

I would like to recall the words of 
President Mahmoud Abbas in his statement before 
the General Assembly, his request that international 
protection be provided to the Palestinian people and 
their territories under occupation and his demand that 
Israel abide by the Fourth Geneva Convention of 1949 
(see A/69/PV.12). It is imperative to have a specific 
time frame for an end to the Israeli occupation and to 
achieve the aspirations of the Palestinian people for the 
establishment of an independent Palestinian State on 
all its territory within the boundaries of 4 June 1967, 
with East Jerusalem as its capital, as stipulated under 
the Arab Peace Initiative and the two-State solution, 
in accordance with international legitimacy and the 
relevant United Nations resolutions.

In that context, we commend the pivotal role 
played by the Arab Republic of Egypt in order to 
reach a ceasefire in Gaza. We greatly appreciate its 
hosting, in cooperation with the Kingdom of Norway, 
an international conference in support of Palestine and 
the reconstruction of the Gaza Strip next month. We 
also commend the important role of the United Nations 
Relief and Works Agency for Palestine Refugees in the 
Near East.

With regard to the occupation by the Islamic 
Republic of Iran of the three islands Greater Tunb, 
Lesser Tunb and Abu Musa, which belong to the United 
Arab Emirates, the Kingdom of Bahrain reiterates its 
consistent position condemning that occupation. We 
call on Iran to heed the efforts of the United Arab 
Emirates to resolve the issue through direct negotiations 
or through the arbitration of the International Court of 
Justice.

Those are the key challenges facing our region. 
If we overcome them, it will be relatively easy for us, 
within our common responsibilities, to address the 
international challenges that the Secretary-General 
described in his statement, to which I referred at the 
beginning of my statement. If we focus on those very 
serious issues, we will be on the right path towards true 
sustainable development and the necessary reform to 
meet the aspirations of all peoples.

Notwithstanding the challenges that we all face, the 
Kingdom of Bahrain will always remain committed to 
moving forward on the path of development, reform and 
positive interaction with the international community 
in order to achieve our aspirations and objectives. In 
that respect, the Kingdom of Bahrain, in line with its 
firm approach towards reform under the leadership 
of His Majesty the King, will continue to work for 
the upholding of the rule of law, pluralism and active 
political participation. We look forward to the elections 
to be held on 22 November, so as to consolidate all our 
achievements.

In conclusion, I would like to underscore the 
fact that in the Kingdom of Bahrain our choices are 
clear. Our vision is comprehensive and our strategy 
complementary to and in line with our Gulf, Arab and 
international contexts. The Kingdom always seeks to 
promote stability, peace, security, development and the 
protection of human rights. It rejects and condemns 
terrorism, violence and hatred and works for a society 
in which harmony and consensus prevail for the benefit 
of all and for the establishment of a promising future 
full of opportunity and achievement for all future 
generations.

